Citation Nr: 1112179	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for headaches.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts is applicable to this appeal.  

The Veteran is presently service connected for the following disorders:  PTSD with depression, a bilateral hearing loss, tinnitus, and degenerative arthritis of the lumbar spine.  The Veteran contends that he developed headaches as a result of the ringing in his ears caused by his service connected tinnitus.  

A review of the service treatment records finds no complaints or finding regarding any headaches.  Post service, during a September 1996 VA mental health clinic psychiatric evaluation, the Veteran complained of headaches.  At the time, he did not relate the headaches to tinnitus.  During a November 2006 VA audiology examination, the Veteran complained that he got headaches from the ringing in his ears.  Although he was diagnosed with tinnitus, there was no further mention of headaches during that evaluation, and no opinion regarding the etiology of the claimed headaches.  During a VA emergency room visit in November 2007, the Veteran denied headaches.  No other complaints regarding headaches have been noted in the claims folder.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, although the Veteran complained of headaches related to tinnitus during his November 2006 VA audiology examination, further investigation of his complaints was not undertaken, and an opinion as to etiology was not provided.  As such, further development is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated him for headaches since service  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA neurology examination to determine the etiology of the claimed headaches.  The claims folder should be made available to the examiner for review before the examination.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Miscellaneous Neurology Examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   Following the examination, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has headaches that either began in service, or, are caused or aggravated by his any of his service-connected disabilities.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


